Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Heritage Financial Group, Inc HeritageBank of the South 401(k) Plan We consent to the incorporation by reference in Registration Statements No. 333-130291 and 333-171894 of Heritage Financial Group, Inc. on Form S-8 of our report dated June 16, 2011, appearing in this Annual Report on Form11-K of HeritageBank of the South 401(k) Plan for the year ended December 31, 2010. /s/MAULDIN & JENKINS, LLC Albany, Georgia June 28, 2011
